





NXT Energy Exploration Technologies

Suite 750, 840 - 7th Avenue S.W.

Calgary, AB T2P 3G2

Canada

September 09, 2005




Momentum Resources Corporation

c/o Ansbacher (Bahamas) Ltd.

PO Box N-7768, Bank Lane

Nassau, Bahamas




Attention:

Managing Director




Dear Sir/Madame:




Re:      Notice of Termination Restated Technology Agreement




As you are aware, on August 1, 1996, Pinnacle Oil, Inc. Pinnacle Oil, Inc.,
Pinnacle Oil International, Inc., Momentum Resources Corporation, George
Liszicasz and R. Dirk Stinson entered into an agreement more particularly known
as a Restated Technology Agreement.




Pursuant to Article 9(a) of that agreement, the initial term of the agreement
was to expire on December 31, 2005.  Pursuant to Article 9(b) the agreement was
to automatically renew for additional terms, each of one year, upon the
expiration of the initial term, unless written notice of termination was
delivered to Momentum Corporation, no later than sixty days prior to the
expiration of such year.




NXT Energy Exploration Technologies Inc. as successor to the interest of
Pinnacle Oil International, Inc., has determined that it does not wish to renew
this agreement.  Accordingly, please accept this letter as formal notice
pursuant to Article 9(b) of the agreement that Energy Exploration Technologies,
as the successor in interest to Pinnacle International, hereby elects not to
renew the agreement.




In the event that you have any questions with respect to the foregoing, please
contact the undersigned.




Yours truly,




NXT Energy Exploration Technologies










Per:      /s/ Doug Rowe________

         Douglas Rowe, Director











190259\671315.v1


